Citation Nr: 0513211	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for laryngectomy as a 
residual of squamous cell carcinoma of the larynx, claimed as 
a residual of cigarette smoking during service and /or as a 
result of acquired nicotine dependence during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1953 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
acquired nicotine dependence and the resulting squamous cell 
carcinoma of the larynx and laryngectomy.

This claim was previously before the Board in August 2004 and 
was remanded for further development.  The case has since 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The most recent medical record in the claims folder showing 
squamous cell carcinoma of the larynx is a May 1988 VA 
hospital report.  At that time the veteran was treated 
surgically by laryngectomy.  The May 1988 report specifically 
notes that the veteran "completed his radiation therapy in 
June 1987."  Pursuant to the August 2000 Board Remand, the 
RO has made several requests for the veteran's records dating 
from prior to May 1988, including the June 1987 records.  
Responses to these requests, which are dated in both January 
2001 and July 2003, show that the pertinent volume of the 
veteran's VA treatment records is missing.  

Correspondence dated in May 1992 shows that the veteran was 
awarded Social Security disability benefits effective July 
1991.  However, the administrative decision and medical 
records underlying that award are not on file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain 
administrative decisions and all medical 
records used in determining the 
claimant's entitlement to Social Security 
benefits effective July 1991, 
specifically those records regarding his 
squamous cell carcinoma of the larynx.  
Once obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the RO must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).







	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




